Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/16/2020.
Claims 1-19 are examined in this office action.

Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 10-14 drawn to a packer machine in the reply filed on 11/16/2020 is acknowledged. 
Claims 9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
6.        Claim 1 is objected to because of the following informalities:           
  Regarding claim 1, line 27 “one third wrapping pocket” should read – a third wrapping pocket --  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 20110114518 A1) in view of D'Alfonso et al. (US 20160332802 A1).
Regarding claim 1, Hein disclose a packer machine (Figs. 11) to produce a pack (Fig. 6) of smoking articles (10); the pack (Fig. 6) of smoking articles (10) comprises: a group (11) of smoking articles (10); a rigid inner container (12), which is formed by folding a first blank (Fig. 2, 38), has a parallelepiped shape (Fig. 8), encloses the group (11) of smoking articles on all six sides (Fig. 8), and has a front wall (36), two side walls (53), a rear wall (38), an upper wall (37) and a lower wall (Figs. 6-8); and an outer 13), which is formed by folding a second blank (Fig. 1), is provided with a hinged lid (15), and encloses the inner container (12); 
the packer machine (Fig. 10) comprises: a first wrapping drum (fold turret, 61), which supports at least one first wrapping pocket (63), which is adapted to receive the first blank (12) and subsequently the group (11) of smoking articles (10); a first feeding station (station @ 58, Fig. 11), in which the first blank (12) is inserted into the first wrapping pocket (63); a first transfer station (station @61), which is arranged downstream of the first feeding station (station @ 58, Fig. 11) and in which the group (11) of smoking articles (10) is inserted into the first wrapping pocket (61) already containing the first blank (12); 
a second wrapping drum (62), which supports at least one second wrapping pocket (63), which is adapted to receive the second blank (13) and subsequently the inner container (12); a second feeding station (@ around 60), in which the second blank (13) is inserted into the second wrapping pocket (63); and a second transfer station (@ around 59), which is arranged downstream of the second feeding station ((@ around 60) and in which the inner container (12) is inserted into the second wrapping pocket (63) already containing the second blank; and 
However, Hein does not disclose a third wrapping drum, which supports at least one third wrapping pocket, which is adapted to directly receive the inner container from the first wrapping pocket in a third transfer station, which is arranged between the first wrapping drum and the third wrapping drum, and is adapted to directly release the inner container to the second wrapping pocket in the second transfer station which is arranged between the third wrapping drum and the second wrapping drum.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the packer system of Hein by incorporating a third wrapping drum as taught by D'Alfonso. A person of ordinary skill in the art would easily recognize that placing a transfer drum between the first and second wrapping drums would shorten the transfer route of the pack of smoking articles during transportation.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 20110114518 A1) in view of D'Alfonso et al. (US 20160332802 A1),and in further view of Spatafora (US 20050126128 A1).
Regarding claim 3, Hein as modified teaches the packer machine including disclose a packer machine (Figs. 10-11) including the second wrapping drum. 
However, Hein as modified does not disclose a gluing device, which is arranged a wrapping drum between the second feeding station and the second transfer station 
Spataforain a related invention, teaches that it is old and well known in the relevant art to provide a gluing device (26), which is arranged around a second wrapping drum (9e) between the second feeding station and the second transfer station (9d) and is adapted to apply, on the second blank (6), permanent glue, which glues the outer container to the inner container (7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the packer system of Hein by incorporating a gluing device as taught by Spatafora. A person of ordinary skill in the art would easily recognize that placing a gluing device downstream of the wrapping drums allows for easy access and cleaning ([0003] of Spatafora).

Allowable Subject Matter
Claims 2, 4-8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731